DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
-Species Group A:
-Species A-I drawn to Figures 5 and 8A;
-Species A-II drawn to Figure 6;
-Species A-III drawn to Figure 8B;
-Species A-IV drawn to Figure 8C;
-Species A-V drawn to Figure 9A;
-Species A-VI drawn to Figure 9B;
-Species A-VII drawn to Figure 9C;
-Species A-VIII drawn to Figure 9D;
-Species A-IX drawn to Figure 13D;
-Species A-X drawn to Figure 13E;

-Species Group A2:
	-Species A2-I drawn to Figure 10A in which the cylindrical portion is attached to the compressor housing via a snap-fit connection that includes a fastening element formed between axial ends of the cylindrical portion;
	-Species A2-II drawn to Figure 10B in which the cylindrical portion is attached to the compressor housing via a snap-fit connection that includes a fastening element formed at an axial end of the cylindrical portion;
	-Species A2-III drawn to Figure 10B in which the cylindrical housing portion is attached to the compressor housing via a fastening element that is radially therebetween; 
-Species A2-IV in which the cylindrical housing portion is attached to the compressor housing via at least one screw (not shown but described in par. [0063]);
	-Species A2-V drawn to Figure 10D in which the cylindrical housing portion is attached to the compressor housing via a press-fit connection;
-Species Group A3:
-Species A3-I drawn to Figure 11A in which the housing portion 150 is a single-piece in the circumferential direction;
-Species A3-II drawn to Figure 11B in which the housing portion 150 is a plurality of discrete portions in the circumferential direction;
		-Species Group B:
-Species B-I drawn to Figures 12A and 12B in which all pockets have the same design and the pockets are arranged equidistantly from each other in the circumferential direction;
-Species B-II drawn to Figure 12C in which all pockets have the same design and the pockets are arranged at irregular distances from each other in the circumferential direction;
-Species B-III drawn to Figure 12D in which at least one of the pockets has/have a different design (in any aspect/dimension/angle as listed in par. [0054]) than at least one of the other pockets and the pockets are arranged equidistantly from each other in the circumferential direction;
-Species B-IV (not shown but described in par. [0054]) in which at least one of the pockets has/have a different design (in any aspect/dimension/angle as listed in par. [0054]) than at least one of the other pockets and the pockets are arranged at irregular distances from each other in the circumferential direction.
The species are independent or distinct because of the patentably distinct variations in the structure and/or arrangement of the elements of the apparatus (see above and refer to the figures). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant should make the election as follows: 
-choose one species from Group A above, and
-choose one species from Group B above. 
If Applicant chooses any of species A-II through A-X, then Applicant should additionally: 
-choose one species from Group A2 above, and 
-choose one of species from Group A3 above.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
 (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Further, the art applicable to one invention/species may not be applicable to another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached M-F: 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/             Primary Examiner, Art Unit 3745